J-S68034-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BETH M. JAMESON                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN S. JAMESON                            :
                                               :
                       Appellant               :   No. 883 WDA 2019

                 Appeal from the Order Entered May 23, 2019
       In the Court of Common Pleas of Allegheny County Civil Division at
                             No(s): FD-17-7610


BEFORE: GANTMAN, P.J.E., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED DECEMBER 13, 2019

        John S. Jameson (Husband) appeals pro se from the denial of his petition

for special relief by the Court of Common Pleas of Allegheny County (trial

court) in this divorce action. We affirm.

        The trial court summarized the facts of this matter in its Pa.R.A.P.

1925(a) opinion:

        Husband and Appellee/Plaintiff Beth M. Jameson (Wife) were
        married on July 26, 1997. The parties separated on March 18,
        2017. Wife filed a Complaint in Divorce on March 22, 2017, which
        included a claim for equitable distribution. Husband did not file a
        counterclaim. An equitable distribution conciliation was held on
        October 2, 2018.

        Following the conciliation, on October 17, 2018, the case was
        referred to the permanent Master for a one-day hearing, the cost
        for which was to be shared equally between the parties. Wife
        ultimately paid the total fee when Husband failed and/or refused
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S68034-19


     to pay his share of the Master’s fee. By Order of Court dated
     November 8, 2018, the matter was scheduled before Master Tricia
     Sorg on February 13, 2019.

     On December 10, 2018, this Court granted Husband’s counsel’s
     Motion for Leave to Withdraw as Counsel for Defendant on the
     basis there was an impasse in the attorney-client communications
     and noted that there would be no continuances granted as a result
     of the withdrawal.

     On January 19, 2019, Wife filed her Pretrial Statement and mailed
     a copy to Husband at his residence. Husband did not file a Pretrial
     Statement. On February 13, 2019, Husband failed to appear for
     the Master’s hearing. Master Sorg conducted the hearing in
     Husband’s absence and issued her Report and Recommendation
     (Report) on March 7, 2019.

     Husband filed Exceptions to Master Sorg’s Report on March 27,
     2019. On April 15, 2019, Wife presented a Motion to Dismiss
     Defendant’s    Exceptions    to   the     Master’s    Report    and
     Recommendation dated March 7, 2019 (Motion to Dismiss). In
     her Motion to Dismiss, Wife alleged that Husband had proper
     notice of the Master’s hearing, yet voluntarily failed to either file
     a Pretrial Statement or attend the hearing. Furthermore, Wife
     alleged that Husband failed to properly file his Exceptions, namely
     by not complying with Pa.R.C.P. § 1920.55(2)(b) and the
     Allegheny County Adult Section Court Manual.              Moreover,
     Husband also failed to serve Wife with [a] copy of his Exceptions;
     it was only upon her review of the court docket in preparation of
     a Praecipe to Transmit the Record in pursuit of a divorce decree
     that Wife even discovered Husband’s Exceptions.

     Despite Wife mailing notice of her Motion to Dismiss to Husband
     at his residence, Husband failed to appear to oppose Wife’s Motion
     to Dismiss. As a result of Husband’s failure to participate in the
     proceedings before the Master and his failure to oppose Wife’s
     Motion to Dismiss, by Order of Court dated April 15, 2019, this
     Court granted Wife’s Motion to Dismiss. Thereafter, on April 26,
     2019, this Court entered an Order of Court affirming the Master’s
     Report as a Final Decree.

     On May 23, 2019, Husband presented a Petition for Special Relief
     in which he requested reinstatement of his Exceptions to the
     Master’s Report. In his Petition, Husband alleged that Wife’s

                                     -2-
J-S68034-19


      counsel failed to “meet and confer” with him prior to presentation
      and that Wife’s Motion to Dismiss did not indicate that it had been
      emailed to this Court’s clerk. Following an off-the-record oral
      argument, during which Husband admitted to receiving notice of
      Wife’s Motion to Dismiss, this Court denied Husband’s Petition for
      Special Relief.

      On June 17, 2019, Wife presented a Motion for Entry of Divorce
      Decree in which she alleged that on March 19, 2019, she filed an
      Affidavit under § 3301(d) of the Divorce Code to pursue entry of
      a divorce decree and on April 8, 2019, had filed Notice of Intention
      to Request Entry of Divorce Decree. Wife alleged that on April 8,
      2019, Husband filed a Counter-Affidavit under § 3301(d)
      indicating his opposition to entry of the divorce decree due to his
      belief that the marriage is not irretrievably broken, but also that
      he did not wish to pursue any claims for economic relief. Husband
      appeared to oppose Wife’s Motion. Following an off-the-record
      oral argument, during which Husband engaged in a rambling
      monologue that offered no explanation for why this Court should
      not grant Wife’s requested relief, by Order of Court dated June 17,
      2019, this Court granted Wife’s Motion for Entry of Divorce
      Decree.

Trial Court Opinion, 8/21/19, at 2-5 (internal footnote omitted).

      After Husband timely appealed the denial of his petition for special relief,

the trial court directed him to file a concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925 within 21 days. Husband, however,

never filed a Rule 1925 statement.

      Before addressing his arguments, we must determine whether Husband

has preserved them for our review.           This Court has emphasized the

requirement to submit a Rule 1925(b) statement:

      Pa.R.A.P 1925(b) provides that a judge entering an order giving
      rise to a notice of appeal ‘may enter an order directing the
      appellant to file of record in the trial court and serve on the judge
      a concise statement of the errors complained of on appeal
      (‘Statement’).’ Rule 1925 also states that ‘[i]ssues not included

                                      -3-
J-S68034-19


      in the Statement and/or not raised in accordance with the
      provisions of this paragraph (b)(4) are waived.’           Pa.R.A.P.
      1925(b)(4)(vii). In Commonwealth v. Lord, [ ] 719 A.2d 306 (
      [Pa.] 1998), our Supreme Court held that ‘from this date forward,
      in order to preserve their claims for appellate review, [a]ppellants
      must comply whenever the trial court orders them to file a
      Statement of Matters Complained of on Appeal pursuant to Rule
      1925. Any issues not raised in a [Rule] 1925(b) statement will be
      deemed waived.’        Lord, 719 A.2d at 309; see also
      Commonwealth v. Castillo, [ ] 888 A.2d 775, 780 ( [Pa.] 2005)
      (stating any issues not raised in a Rule 1925(b)statement are
      deemed waived). This Court has held that ‘[o]ur Supreme Court
      intended the holding in Lord to operate as a bright-line rule, such
      that failure to comply with the minimal requirements of Pa.R.A.P.
      1925(b) will result in automatic waiver of the issues raised.’
      Greater Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc.,
      88 A.3d 222, 224 (Pa. Super. 2014) (en banc) (emphasis in
      original) (quoting Commonwealth v. Schofield, [ ] 888 A.2d
771, 774 ([Pa.] 2005)).

U.S. Bank, N.A. for Certificateholders of LXS 2007-7N Trust Fund v.

Hua, 193 A.3d 994, 996-97 (Pa. Super. 2018).

      “[I]n determining whether an appellant has waived issues on appeal

based on non-compliance with Pa.R.A.P. 1925, it is the trial court’s order that

triggers an appellant’s obligation ... therefore, we look first to the language of

that order.” In re Estate of Boyle, 77 A.3d 674, 676 (Pa. Super. 2013).

Here, the trial court entered the following order after Husband filed his notice

of appeal:

      AND NOW, to-wit, this 2[nd] day of July 2019, this Court, being
      in receipt of a NOTICE OF APPEAL filed in the within captioned
      matter on June 17, 2019, by the Defendant, John S. Jameson,
      hereby ORDERS and DIRECTS that the Defendant file of record in
      this Court and serve upon the undersigned and the Plaintiff, BETH
      M. JAMESON, a concise statement of the errors complained of on
      appeal (“Statement”) within twenty-one (21) days from the date


                                      -4-
J-S68034-19


      of this Order’s entry on the docket, pursuant to Pa.R.A.P.
      1925(b)(1) & (2).

      Pursuant to Pa.R.A.P. 1925(b)(3)(iv), any issue not properly
      included in the Statement timely filed and served shall be deemed
      waived.

Order, 7/2/19 (emphasis in original). Besides the 21-day filing period being

consistent with the time allocated by Pa.R.A.P. 1925(b)(2), the court’s order

specifically warned Husband that failure to file a Rule 1925 statement would

result in waiver. Consequently, the order put Husband on sufficient notice of

what would result if he did not file a Rule 1925 statement.

      We must also determine if Husband was properly served with the court’s

order. See Presque Isle, 88 A.3d at 226. “[A]lthough this Court is willing

to construe liberally materials filed by a pro se litigant, pro se status generally

confers no special benefits upon an appellant.” Commonwealth v. Lyon,

833 A.2d 245, 251-52 (Pa. Super. 2003) (citation omitted). “Accordingly, a

pro se litigant must comply with the procedural rules set forth in the

Pennsylvania Rules of Court.”      Id.    Husband admits that he received the

court’s July 2, 2019 order to file a Rule 1925 statement. Husband’s Brief at 5

(unpaginated). Not only does he admit that he received the court’s order, he

fails to provide an adequate explanation for why he did not comply, only

asserting that his response to this Court’s docketing statement was sufficient.

Consequently, by failing to file a Rule 1925(b) statement as required by the

trial court’s order, Husband’s claims on appeal are waived.




                                         -5-
J-S68034-19


       Even if his claims were preserved, we would find that the trial court did

not err in denying Husband’s petition for special relief.1 Husband maintains

that he was unaware of any hearings from October 2018 to March 2019 and

never received notice of the Master’s hearing. But as Wife observes, Husband

was provided with several notices of the February 13, 2019 hearing. First,

Husband was still represented by counsel in October 2018 when the Master’s

hearing was scheduled and the record reflects that a copy of the scheduling

order was sent to counsel. But even if counsel did not notify Husband of the

hearing, he would have received notice through counsel’s motion to withdraw,

which stated that the hearing was scheduled for February 13, 2019. Counsel’s

motion included a certification that a copy had been mailed to Husband’s home

address. In addition, Wife filed her pretrial statement on January 29, 2019,

and mailed a copy to Husband at his home address. In her statement, Wife

identifies the Master’s hearing as being set for February 13, 2019. Based on

these notices, the trial court did not abuse its discretion in denying Husband’s



____________________________________________


1We review a trial court’s decision to grant or deny special relief in divorce
actions under an abuse of discretion standard as follows:

       Judicial discretion requires action in conformity with law on facts
       and circumstances before the trial court after hearing and
       consideration. Consequently, the court abuses its discretion if, in
       resolving the issue for decision, it misapplies the law or exercises
       its discretion in a manner lacking reason. Similarly, the trial court
       abuses its discretion if it does not follow legal procedure.

Prol v. Prol, 935 A.2d 547, 551 (Pa. Super. 2007) (quotation omitted).

                                           -6-
J-S68034-19


petition based on his failure to attend the Master’s hearing. See Mazlo v.

Kaufman, 793 A.2d 968 (Pa. Super. 2002) (finding that father waived his

challenge to child support determination by failing to attend hearing).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2019




                                     -7-